B 2100A (Form 2100A) (12/15)



                         UNITED STATES BANKRUPTCY COURT
                                                NorthernDistrict
                                            __________  District Of
                                                                 of Illinois
                                                                     __________

In re Stanislawa
      _______________________________,
                 E. Krawczyk                                                                      Case No. ________________
                                                                                                           1:17-bk-03584




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


 U.S. Bank Trust, N.A.,                                                     U.S. Bank Trust,N.A., as Trustee of the Cabana
 as Trustee of the Cabana Series III Trust
______________________________________                                      Series III Trust c/o BSI Financial Services
                                                                            ____________________________________
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):     5-1
should be sent:                                                             Amount of Claim:      $372,423.01
  SN Servicing Corporation                                                  Date Claim Filed:      06/12/2017
  323 5th Street, Eureka, CA 95501

        800-603-0836
Phone: ______________________________                                       Phone: 972-347-4350
                                 7585
Last Four Digits of Acct #: ______________                                  Last Four Digits of Acct. #: __________
                                                                                                             5837

Name and Address where transferee payments
should be sent (if different from above):
  SN Servicing Corporation
  323 5th Street, Eureka, CA 95501

Phone: 800-603-0836
Last Four Digits of Acct #:                  7585



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

    /s/ Michelle R. Ghidotti-Gonsalves, Esq.
By:__________________________________                                             08/16/2021
                                                                            Date:____________________________
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
                                                                           Case No.: 1:17-bk-03584

                                   CERTIFICATE OF SERVICE

       On August 16, 2021, I served the foregoing document described as Transfer of Claim on the

following individuals by electronic means through the Court’s ECF program:


COUNSEL(S) FOR DEBTOR(S)

Arthur Czaja                     arthur@czajalawoffices.com

TRUSTEE(S) / TRUSTEE(S) COUNSEL(S)

Marilyn O Marshall               courtdocs@chi13.com
Patrick S Layng                  USTPRegion11.ES.ECF@usdoj.gov

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

                                                      /s/ Ricardo Becker
                                                          Ricardo Becker

       On August 16, 2021, I served the foregoing documents described as Transfer of Claim to the

following individuals by depositing true copies thereof in the United States mail at North Miami

Beach, FL, enclosed in a sealed envelope, with postage paid, addressed as follows:

 Debtor
 Stanislawa E Krawczyk
 8107 W. 98th Street
 Palos Hills, IL 60465

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

                                                      /s/ Ricardo Becker
                                                          Ricardo Becker




                                                  1
                                                                                                              (800) 603-0836
                                                                                             Para Espanol, Ext. 2660 o 2643
          323 5TH STREET                                                                   8:00 a.m. - 5:00 p.m. Pacific Time
          EUREKA CA 95501                                                                          Main Office NMLS #5985
                                                                                                 Branch Office NMLS #9785



                                                                                                                June 21, 2021

  ZBIGNIEW KRAWCZYK                                                                 SnscLoanID0000317585
  STANISLAWA KRAWCZYK
  8107 W 98TH ST
  PALOS HILLS IL 60465




RE:   New Loan Number:
      Old Loan Number:
      Collateral: 8107 WEST 98TH STREET; PALOS HILLS IL

             NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
Dear Customer:

The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been assigned, sold or
transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g., homes, condominiums,
cooperative units and mobile homes) mortgage loan, this notice is being provided to you under Section 6 of the Real
Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a state law requires this notice, this notice is
being provided to you under state law. When neither Section 6 of RESPA nor state law requires this notice, this notice is
being provided to you for your information.
You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from you, has been
assigned, sold or transferred from BSI Financial Services to SN Servicing Corporation for Cabana Series III Trust,
effective June 9, 2021.

The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of the
mortgage instruments, other than terms directly related to the servicing of your loan.

Except in limited circumstances, the law requires that your present servicer send you this notice at least 15 days before
the effective date of transfer, or at closing. Your new servicer must also send you this notice no later than 15 days after
this effective date or at closing.

Your present servicer is BSI Financial Services, Customer Care
314 S Franklin St, 2nd Floor, Titusville, PA 16354. If you have any questions relating to the transfer of servicing from
your present servicer call Customer Service at (800) 327-7861 Monday through Friday between 8:00 a.m. and 11:00
p.m. and Saturday between 8:00 a.m and 12:00 p.m. Eastern Time. This is a toll-free number.

Your new servicer will be SN Servicing Corporation.

The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to the transfer
of servicing to your new servicer call Jacquelyn Albright at (800) 603-0836 Monday through Friday between 8:00 a.m.
and 5:00 p.m. Pacific Time. You may access your account and make payments via our secure website at
https://borrower.snsc.com.

The date that your present servicer will stop accepting payments from you is June 8, 2021. The date that your new
servicer will start accepting payments from you is June 9, 2021. Send all payments on or after June 9, 2021 to your
new servicer.
Make your payments payable to:           SN Servicing Corporation

Mail your payments to:                   SN Servicing Corporation
                                         PO BOX 660820
                                         DALLAS, TX 75266-0820
The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability insurance
or any other type of optional insurance in the following manner: SN Servicing Corporation will not continue to accept
your insurance payments as a part of your monthly loan payment nor will it be responsible for the continuation of any
such optional insurance coverage. You should take the following action to maintain coverage: contact your optional
insurance carrier immediately for instructions on how to continue such optional insurance coverage.
You should also be aware of the following information, which is set out in more detail in Section 6 of the Real Estate
Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment received by
your old servicer before its due date may not be treated by the new loan servicer as late, and a late fee may not be
imposed on you.

Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written request” to
your loan servicer concerning the servicing of your loan, your servicer must provide you with a written acknowledgment
within 5 Business Days of receipt of your request. A “qualified written request” is a written correspondence, other than
notice on a payment coupon or other payment medium supplied by the servicer, which includes your name and account
number, and your reasons for the request. If you want to send a “qualified written request” regarding the servicing of
your loan, it must be sent to this address: SN Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

Not later than 30 Business Days after receiving your request, your servicer must make any appropriate corrections to
your account, and must provide you with a written clarification regarding any dispute. During this 30-Business Day
period, your servicer may not provide information to a consumer reporting agency concerning any overdue payment
related to such period or qualified written request. However, this does not prevent the servicer from initiating foreclosure
if proper grounds exist under the mortgage documents.

A Business Day is a day on which the offices of the business entity are open to the public for carrying on substantially all
of its business functions.

Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in circumstances where
servicers are shown to have violated the requirements of that Section. You should seek legal advice if you believe your
rights have been violated.

You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt collector. SN
Servicing Corporation is attempting to collect a debt. Any information obtained by us will be used for that purpose.
However, if you are in a bankruptcy proceeding or your debt has been discharged in bankruptcy, please read the next
paragraph carefully for some important information.

NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN BANKRUPTCY:
Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition and there is either an
“automatic stay” in effect in your bankruptcy case, or you have received a discharge of your personal liability for the
obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you
personally. If these circumstances apply, this notice is not intended as a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, however, please also note that despite any such bankruptcy filing,
we do continue to retain whatever rights we hold in the property that secures the obligation.
A consumer has the right to request in writing that a debt collector or collection agency cease further communication with
the consumer. A written request to cease communication will not prohibit the debt collector or collection agency from
taking any other action authorized by law to collect the debt.


SN Servicing Corporation for Cabana Series III Trust
Customer Service Department
